Citation Nr: 1641307	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  09-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder (claimed as mental limitations).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to February 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision rendered by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for bilateral hearing loss, mental limitations, and a right leg condition. 

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in January 2010.  A transcript of that hearing is of record.

In March 2012, the Veteran testified at a hearing at the RO before the undersigned. A transcript of that hearing is of record.

The Board remanded the case in June 2012 to afford the Veteran VA rating examinations and obtain outstanding VA treatment records.  The RO then issued a March 2013 rating decision granting entitlement to service connection for a right knee strain, and issued a Supplemental Statement of the Case (SSOC) the same month denying entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder.  The RO additionally granted service connection for radiculopathy of the right lower extremity in a November 2013 rating decision.  As such, the issue of entitlement to service connection for a right leg disorder is no longer before the Board. 

In June 2015 and again in February 2016, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated. 

With regard to the bilateral hearing loss issue, the June 2012 Board remand found that a new VA audiological examination was necessary due to "the 2004 ASA paper findings submitted by the Veteran which suggest a delayed onset of hearing loss is a viable theory of causation as well as the Veteran's clarified lay statements concerning the extent of his post-service noise exposure."  Significantly, the remand instructions directed the examiner to:

acknowledge and discuss the Veteran's statements asserting the continuity of bilateral hearing loss symptomatology since service, his post-service recreational/occupational noise exposure, the findings in the June 2008 and April 2010 VA audio examination reports, and the medical information (May 2004 ASA paper and acoustic trauma internet article) submitted by the Veteran in March 2012.

The Veteran was afforded a new VA audiological examination in July 2012.  Unfortunately, the July 2012 VA examiner did not specifically address the Veteran's allegations of continuity of symptomatology nor did the examiner specifically address the May 2004 ASA paper and/or acoustic trauma internet article as specified in the June 2012 Board remand.  Accordingly, the hearing loss issue must be remanded for an addendum opinion which complies with the Board's June 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (explaining that a remand by the United States Court of Appeals for Veterans Claims (Court) or Board "confers on the veteran ... as a matter of law, the right to compliance with the remand orders.")

With regard to both issues, as noted in the February 2016 remand, the Board's June 2015 remand directives included readjudicating the claims in an SSOC.  This action was accomplished in an October 2015 SSOC.  However, the October 2015 SSOC was sent to the Veteran's incorrect mailing address and was returned as undeliverable in November 2015.  Pursuant to the February 2016 Board remand, another SSOC was issued in March 2016 to the Veteran's correct address.  However, a review of both the October 2015 and March 2016 SSOCs shows that the March 2016 SSOC does not adequately discuss the basis of the denial like the October 2015 SSOC did.  Significantly, the October 2015 SSOC is 19 pages long and notes consideration of evidence received since the June 2015 Board remand.  In contrast, the March 2016 SSOC is 13 pages long and does not specifically note consideration of evidence received since the June 2015 Board remand.  On remand, the SSOC should state the precise basis for the continued denial of the benefits sought on appeal as set forth in the October 2015 SSOC.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file, to include a copy of this remand, to the July 2012 VA examiner for an addendum opinion regarding the Veteran's bilateral hearing loss.  If the examiner who drafted the July 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion.
The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral hearing loss had its onset during service or is causally or etiologically due to in-service noise exposure. 

In so opining, the examiner should acknowledge and discuss (1) the Veteran's statements asserting the continuity of bilateral hearing loss symptomatology since service, (2) his post-service recreational/occupational noise exposure, (3) the findings in the June 2008 and April 2010 VA audio examination reports, and (4) the medical information (May 2004 ASA paper and acoustic trauma internet article) submitted by the Veteran in March 2012.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the Veteran's statements regarding the onset of hearing loss symptoms.  Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2. Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran and his representative with an SSOC and allow an appropriate period of time for response.  Specifically, the SSOC should include the precise basis for the continued denial of the benefits sought on appeal similar to as set forth in the October 2015 SSOC.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




